M.D. Appeal Dkt.
                                                                         3 MAP 2020


                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 WALLACE MCKELVEY AND PENNLIVE    : No. 393 MAL 2019
 AND THE PATRIOT-NEWS             :
                                  :
                                  : Petition for Allowance of Appeal from
               v.                 : the Order of the Commonwealth Court
                                  :
                                  :
 PENNSYLVANIA DEPARTMENT OF       :
 HEALTH,                          :
 AND MISSION PENNSYLVANIA, LLC,   :
 KW VENTURES HOLDING, LLC,        :
 CRESCO YELTRAH, LLC, SMPD        :
 MANUFACTURING, LLC/SMPB RETAIL,  :
 LLC AND TERRAPIN INVESTMENT      :
 FUND, 1, LLC (Direct Interest    :
 Participants)                    :
                                  :
                                  :
                                  :
                                  :
                                  :
 PETITION OF: TERRAPIN INVESTMENT :
 FUND 1, LLC                      :


                                        ORDER



PER CURIAM

      AND NOW, this 28th day of January, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


      In considering whether financial information submitted in a medical
      marijuana application was “confidential and proprietary,” whether the
      Commonwealth Court erred in disregarding substantial evidence of
      “competitive harm” and of the significant security issues associated with
      disclosure of financial information in a unique cash-based business.